NO. 07-07-0501-CR

                               IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                    JANUARY 11, 2008

                            ______________________________


                        LARRY DONELL WILSON, SR., APPELLANT

                                             V.

                            THE STATE OF TEXAS, APPELLEE

                          _________________________________

                   FROM THE DISTRICT COURT OF DONLEY COUNTY;

                    NO. 3423; HONORABLE JOHN T. FORBIS, JUDGE1

                           _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                ABATEMENT AND REMAND


       Appellant, Larry Donell Wilson, Sr., filed a notice of appeal from the trial court’s

order deferring adjudication of guilt for arson. A copy of the Trial Court’s Certification of

Defendant’s Right of Appeal was filed with the notice of appeal. However, the form does



       1
           Sitting by assignment.
not comply with Rule 25.2(d) of the Texas Rules of Appellate Procedure nor is it signed by

Appellant as required by the Rule.2


      Consequently, we abate this appeal and remand the cause to the trial court for

further proceedings. Upon remand, the trial court shall utilize whatever means necessary

to secure a Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d).3

Once properly executed, the certification shall be included in the clerk’s record currently

due to be filed on January 31, 2008.


      It is so ordered.


                                                Per Curiam


Do not publish.




      2
       Rule 25.2(d) was amended to require that a defendant sign the certification and
receive a copy. The amendment became effective September 1, 2007.
      3
      The proper form for Certification of Defendant’s Right of Appeal is contained in
Appendix D of the supplement to the Texas Rules of Appellate Procedure.

                                            2